Citation Nr: 0927164	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-01 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement for an increased (compensable) disability 
rating for right ear hearing loss.

2.  Entitlement for an increased (compensable) disability 
rating for otitis media with perforation of the right 
eardrum.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
February 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the Houston, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO continued 0 
percent, noncompensable disability ratings for right ear 
hearing loss and for otitis media with perforation of the 
right eardrum.

In September 2008, the Board remanded the two ear disability 
rating issues for further action.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and the Board may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In the September 2008 remand, the Board noted that the 
Veteran had submitted a timely notice of disagreement as to 
the June 2005 rating decision that denied an increased rating 
for otitis media with perforation of the right eardrum.  The 
Board directed the RO to issue a statement of the case (SOC).  
The RO issued the SOC in January 2009.  There is no 
indication that the Veteran subsequently perfected the 
appeal.  The RO certified the claim as being on appeal and 
the Veteran's representative was asked to submit argument on 
the claim to the Board.  Inasmuch as the RO has taken actions 
to indicate to the Veteran that the issue is on appeal, and 
it took no steps to close the appeal, the requirement that 
there be a substantive appeal is deemed waived.  Percy v. 
Shinseki, 23 Vet. App. 37 (2009). 


FINDINGS OF FACT

1.  From December 2004, service-connected right ear hearing 
loss has been manifested by no more than Level IV hearing 
impairment.

2.  From December 2004, otitis media with perforation of the 
right eardrum has not been manifested by suppuration or aural 
polyps.


CONCLUSIONS OF LAW

1.  Right ear hearing loss does not meet the criteria for a 
compensable disability rating.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.383, 3.385, Part 4, including 
§§ 4.2, 4.7, 4.10, 4.85, Tables VI, VIa, & VII, 4.86 (2008).

2.  Otitis media with perforation of the right eardrum does 
not meet the criteria for a compensable disability rating. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including 
§§ 4.2, 4.7, 4.10, 4.87, Diagnostic Code 6200 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for Ear Disabilities

During service, the Veteran sustained a traumatic injury to 
his right ear, with perforation of the eardrum.  Otitis media 
and drainage from the right ear developed after the injury.  
The Veteran sought disability compensation, and the RO 
established service connection for right ear hearing loss, 
rated as 0 percent disabling, and for otitis media with 
perforation of the right eardrum, also rated as 0 percent 
disabling.  In December 2004, the Veteran submitted a claim 
for an increased rating for residuals of eardrum injury, 
including hearing loss and tinnitus.  In a June 2005 rating 
decision, the RO granted service connection for tinnitus, and 
assigned a 10 percent disability rating.  The RO continued 0 
percent ratings for right ear hearing loss and for otitis 
media with perforation of the right eardrum.  The Veteran 
appealed for higher ratings for the hearing loss and the ear 
disorder.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  The Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the Board will consider 
whether different ratings are warranted for different time 
periods.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

Under the VA rating schedule, hearing impairment is evaluated 
based on audiological testing, including a puretone 
audiometry test and the Maryland CNC controlled speech 
discrimination test.  38 C.F.R. § 4.85.  The puretone 
threshold average is the average of the puretone thresholds, 
in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a 
puretone audiometry test.  38 C.F.R. § 4.85.  To find the 
appropriate disability rating based on test results, the 
puretone threshold average for each ear is considered in 
combination with the percentage of speech discrimination to 
establish a hearing impairment level, labeled from I to XI.  
See 38 C.F.R. § 4.85, Table VI.  The hearing impairment 
levels of both ears are then considered together to establish 
a disability rating for the hearing loss.  See 38 C.F.R. 
§ 4.85, Table VII.  When the puretone threshold at each of 
the four frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the Roman numeral hearing impairment level 
is determined from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a).  

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f).  However, if hearing impairment in the service-
connected ear is compensable to a degree of 10 percent or 
more, compensation is payable for hearing impairment in both 
the service-connected and non-service-connected ears if 
hearing impairment in the non-service-connected ear is a 
disability by VA standards.  38 C.F.R. § 3.383(a)(3).  VA 
regulations specify that impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The RO has evaluated the Veteran's otitis media with 
perforation of the right eardrum under 38 C.F.R. § 4.87, 
Diagnostic Code 6200.  Under that code, chronic suppurative 
otitis media is rated at 10 percent during suppuration, or if 
there are aural polyps.  Hearing impairment, and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of the skull, are to be rated 
separately.

On VA medical examination in March 2005, the Veteran reported 
that during service in 1969 he was hit by shrapnel and 
sustained perforation of the right eardrum.  He indicated 
that he underwent surgeries to repair the eardrum in 1969 and 
1972.  He reported deterioration of his hearing since the 
injury.  He stated that he had infrequent, intermittent dizzy 
spells.  The examining physician observed a well healed right 
tympanoplasty.  There was no evidence of otitis media at the 
time of the examination.  Audiological evaluation showed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
60
60
60
LEFT
40
40
30
40
50

The puretone threshold average was 59 decibels in the right 
ear and 40 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in the 
right ear and of 92 percent in the left ear.  Those results 
correspond with a hearing impairment level in the right ear 
of IV, whether under Table VI or Table VIa.  Considered with 
a hearing impairment level of I in the left ear, those test 
results are consistent with a 0 percent rating.

Pursuant to the September 2008 remand, the Veteran was 
afforded a VA ear examination in November 2008 during which 
the examiner noted that the Veteran's right eardrum was 
thickened, consistent with post-surgical changes.  There was 
no evidence of outer, middle, or inner ear infection.  
Audiological evaluation showed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
45
45
60
65
LEFT
35
35
30
40
45

The puretone threshold average was 54 decibels in the right 
ear and 38 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 96 percent in the left ear.  The hearing 
impairment level in the right ear was I.  Considered with a 
hearing impairment of I in the left ear, the test results are 
consistent with a 0 percent rating.

In the testing in both 2005 and 2008, the hearing impairment 
in the service-connected right ear was not compensable to a 
degree of 10 percent or more, so compensation for hearing 
impairment in both ears under 38 C.F.R. § 3.383(a)(3) was not 
warranted.  Audiological testing performed since the 
Veteran's December 2004 increased rating claim showed hearing 
impairment consistent with a 0 percent, noncompensable 
rating.  

Outpatient treatment records dated during the course of the 
appeal document the Veteran's complaints and attempts to 
obtain hearing aids.  A June 2006 otolaryngology note 
includes the Veteran's report that he "cannot hear well" 
and the examiner's observation that he "can hear and 
understand y voice perfectly at very low volume."  In July 
2006, the Veteran was fitted with hearing aids. 

A VA audiologist must fully describe the functional effects 
caused by a hearing disability in the final report of the 
examination to facilitate determinations regarding 
extraschedular consideration.  Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).

While the VA examiners did not specifically address the 
functional effects caused by the Veteran's right ear hearing 
loss, the Board finds that no prejudice results to the 
Veteran and, as such, the Board may proceed with a decision.  
Other evidence of record, specifically the outpatient 
treatment records adequately addresses this matter.  The 
Veteran himself does not elaborate on any further functional 
impairment caused by his right ear hearing loss not captured 
by the examinations.  The preponderance of the evidence is 
against a higher rating; the appeal is denied.  

The ear examinations in 2005 and 2008 did not show 
suppuration or aural polyps.  VA had already assigned 
separate ratings for the Veteran's hearing loss and for his 
tinnitus.  Thus, the preponderance of the evidence is against 
a compensable rating for otitis media with perforation of the 
right tympanic membrane.  The Board denies the appeal for a 
higher rating.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant diagnostic 
codes based on "the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life."  The notice must also provide examples of the 
types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Complete notice was sent in January 2005, March 2006, and 
December 2008 letters and the claims were readjudicated in a 
December 2008 supplemental statement of the case and a 
January 2009 statement of the case.  Mayfield, 444 F.3d at 
1333.  Although all elements of the required notice were not 
issued before the adjudication of the claims, the record 
reflects that the purpose of the notice was not frustrated.  
Vazquez-Flores v. Peake, 22 Vet. App. at 49.

In the January 2005 letter, the RO informed the Veteran that 
VA was responsible for (1) requesting records from Federal 
agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary.  In the December 2008 
letter, the RO informed the Veteran that his disability 
ratings could be changed if his conditions changed.  
In a November 2006 SOC, the RO explained the criteria for the 
next higher disability rating available for hearing loss 
under the applicable diagnostic code.  In a January 2009 SOC, 
the RO explained the criteria for the next higher disability 
rating available for otitis media loss under the applicable 
diagnostic code.  Those SOCs provided the Veteran with the 
applicable regulations relating to disability ratings for 
those disabilities, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b) and stated 
that, pursuant to 38 C.F.R. § 4.10, disability evaluations 
center on the ability of the body or system in question to 
function in daily life, with specific reference to 
employment.  In a January 2009 response to the December 2008 
supplemental statement of the case, the Veteran indicated 
that he had no other information or evidence to submit.  
Moreover, the record shows that the Veteran was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the Veteran what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to a compensable disability rating for right ear 
hearing loss is denied.

Entitlement to a compensable disability rating for otitis 
media with perforation of the right eardrum is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


